Citation Nr: 1750435	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  14-06 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.Lee, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1967 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied entitlement to the benefit currently sought on appeal.

On the Veteran's substantive appeal (VA Form 9) dated in February 2014, he requested a Travel Board hearing.  The Veteran withdrew his hearing request in correspondence from September 2014.  Accordingly, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary in order to obtain potentially outstanding treatment records and to afford the Veteran an examination.  The Veteran seeks service connection for hypertension and has not yet been afforded a VA examination for his claim.

The Veteran asserts his hypertension had its onset during his military service, noting a high blood pressure reading of 158/90 in December 1968 on his separation examination.  His entrance examination stated his blood pressure reading was 138/88.  Service treatment records, including his separation examination, do not show that the Veteran was diagnosed for hypertension during military service.

The Veteran contends that he was treated for hypertension soon after separating from service from various private physicians however, due to the long length of time since receiving treatment; these medical records have been destroyed.  The earliest notation of hypertension treatment is from October 1998 from a private physician, Dr. R.B.  

Additionally, in July 2014, another private physician, Dr. G.P., stated that she was treating the Veteran for hypertension, and that in her medical opinion, he clearly had hypertension prior to his discharge.  However, there is no rationale provided for her medical opinion beyond the separation examination blood pressure reading, nor are any medical records from her treatment associated with the Veteran's claims file.

Also of record is a June 2013 opinion from a VA nurse practitioner regarding the Veteran's blood pressure reading on his separation examination.  The VA nurse practitioner stated that he could not opine whether the Veteran had a diagnosis of hypertension during service without mere speculation because the record did not indicate the procedure utilized to take the Veteran's blood pressure.  He noted that the Army's current procedure is to repeat blood pressure testing if the original reading is high, and if it does not go down again, then another blood pressure reading is performed after five days.

Furthermore, the Veteran's representative contends that service connection is warranted for his hypertension disability on a direct basis due to exposure to Agent Orange while in Vietnam.  The Board notes that hypertension is not listed among the diseases enumerated under 38 C.F.R. § 3.309(e); consequently, the Agent Orange exposure presumptive provisions of 38 U.S.C.A. § 1116 do not apply as to that disability.  See also 75 Fed. Reg. 52,202 (Aug. 31, 2010) (explaining that since the term, "ischemic heart disease," refers only to heart disease, it does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke).

Regardless, the United States Court of Appeals for the Federal Circuit has nevertheless determined that a claimant who suffers from a disability that is not listed among those for which presumptive service is afforded based on exposure to Agent Orange is not precluded from establishing service connection for such disability as due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Therefore, given the fact that there has been no opinion sought for direct service connection for hypertension, including as due to Agent Orange exposure, the Board finds that a remand for a VA examination and medical opinion is appropriate.  

A medical examination or medical opinion is necessary in a claim for service connection if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: (A) Contains competent lay or medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of disability; (B) Establishes that the Veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in §§ 3.309, 3.313, 3.316, or 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) Indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding hypertension treatment records that are not already associated with the claims file, to include Dr. G.P.  

2.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA examination, by an appropriate medical professional to determine the nature and etiology of his hypertension.  The claims file must be made available to the examiner.

The appropriate examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms, and the examination report should include a discussion of the Veteran's documented medical history.

After a comprehensive review of the claims file, the examiner should provide an opinion on the following on whether it is at least likely as not (i.e. at least a 50 percent probability or greater) that the Veteran's hypertension had its onset in service, within one year of service discharge (December 1968), or is otherwise causally related to his period of active duty, to include whether hypertension was caused by exposure to Agent Orange during service.  

In providing an opinion, the examiner should address the Veteran's elevated blood pressure reading of 138/88 on his induction examination and 158/90 on his separation examination.  If the Veteran's hypertension cannot be regarded as having been related to service, the examiner should specifically indicate so.

The examiner should also note the Veteran's exposure to Agent Orange has been conceded, and that he is currently service connected for diabetes due to Agent Orange exposure.

The examiner is asked to carefully consider the objective medical findings in the service treatment records.  The examiner is also advised that the Veteran is competent to report his symptoms, and that his assertions of continuity of hypertension since service must be considered in formulating the requesting opinion.  He/she should also set forth medical reasons for accepting or rejecting the Veteran's reports (lay observations) concerning any hypertension since service.

If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.  

Any opinion provided should include discussion of specific evidence of record.  The basis for the conclusions should be stated in full.  

3.  After the development directed above has been completed, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




